Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00465-CV

                  HOUSING AUTHORITY OF THE CITY OF ALICE,
                                 Appellant

                                              v.

               TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND
                 aka Texas Municipal League Intergovernmental Risk Pool,
                                        Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-03-54404-CV
                        Honorable Oscar (O.J.) Hale, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. The costs of this appeal are taxed against the appellant.

       SIGNED August 8, 2018.


                                               _____________________________
                                               Irene Rios, Justice